Citation Nr: 1409965	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from December 1983 to December 1991.

This matter came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2011, February 2013 and October 2013 for further development.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for a VA examination and an adequate medical opinion that does not reiterate word-for-word past VA medical opinions. 

In October 2013, the Board remanded the claim since the April 2013 VA examiner reiterated the April 2011 VA examiner's opinion (which the Board found inadequate) verbatim; did not incorporate the December 1984 x-ray findings and in-service complaints into a rationale as requested by the Board; and the examiner did not provide a diagnosis of any current left knee disability.   

Subsequent to the Board's remand, a November 2013 VA examination report provides that the April 2013 VA examiner "IS NOT AVAILABLE."  Nevertheless, the Veteran was not afforded a VA examination per the Board's remand instructions.  Instead, another VA examiner reviewed the Veteran's VBMS records and rendered an opinion without physically examining the Veteran.  The new examiner diagnosed arthritis left knee and subsequently copied and pasted the previous VA medical opinion, which the Board had previously found inadequate:

AS PREVIOUSLY OPINED ON 4/1/2013: "The veteran did sustain trauma and a fracture to the lower 1/3 of the left tibia and fibula but no direct injury to the left knee.  During his military service he did sustain injury to the left knee when he fell onto concrete with his left knee.  The knee was swollen and had signs of bruising.  The knee x-ray was normal at that time.  The knee healed and he did not seek any care for his knee but arthritis of the knee was incidentally found on x-ray when he sought care for a left quadriceps muscle injury.  It is my
medical opinion that the veteran's left knee arthritis is less likely as not caused by or a result of his military injury but rather is a result of daily living."

The examiner concluded the report with the following sentence: "VBMS FILE was reviewed and there is no change to the 4/1/2013 opinion provided."  

As noted by the Veteran's representative in February 2014, a different examiner provided a new opinion, but did not examine the Veteran pursuant to the Board's last remand.  She further noted that the examiner, who stated that there was no change with the previous opinion, repeated the April 2013 medical opinion.  The representative noted that the Board found deficiencies with the April 2013 opinion: "there was no consideration of the December 1984 x-ray findings and in-service complaints in the rationale."  She asserted that the most recent examiner "did nothing to remedy this deficiency."  

Since the April 2013 VA examiner was no longer available, the Veteran should have been afforded another VA examination as directed by the Board's most recent remand.  Additionally, the Board's request for an opinion discussing the December 1984 left knee complaints and the October 1986 injury after falling on concrete was not addressed.  As the remand instructions were not complied with, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for another appropriate examination to determine the current nature and likely etiology of any left knee disability.  All pertinent records contained in the Veteran's VBMS and Virtual VA files must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

(a) Does the Veteran currently have a diagnosed left knee disability?  If yes, please specify.  

(b) If the Veteran does not have a current left knee disability, is it at least as likely as not (a 50% or higher degree of probability) that he had a left knee disability at any time since 2007?  If yes, please specify?  

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that the any left knee disability diagnosed currently or at any time since 2007 is causally related to service, to include the in-service December 1984 left knee complaints and the October 1986 injury after falling on concrete? 

The examiner must provide his/her own reasons for the opinion given and NOT REPEAT VERBATIM prior VA medical opinions, which the Board has deemed inadequate.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


